Citation Nr: 1522168	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic mild cervical strain.  

2.  Entitlement to a rating in excess of 20 percent for lumbar strain residuals of a thoracic spine injury.  

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee.  

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee.  

5.  Entitlement to a rating in excess of 10 percent for calcaneal spurs of the right ankle.  

6.  Entitlement to a rating in excess of 10 percent for calcaneal spurs of the left ankle.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The issues of entitlement to increased ratings in excess of 10 percent for calcaneal spurs of the right and left ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected chronic mild cervical strain is manifested by subjective complaints of pain and limited range of motion, but objectively, no evidence of forward flexion being 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

2.  The Veteran's service-connected lumbar strain residuals of a thoracic spine injury are manifested by subjective complaints of pain and limited range of motion, but objectively, no evidence of forward flexion of the thoracolumbar spine being 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

3.  The Veteran's service-connected degenerative joint disease of the right knee is manifested by subjective complaints of pain and limited range of motion, but objectively, no evidence of malunion of the tibia and fibula with a marked knee or ankle disability.  

4.  The Veteran's service-connected degenerative joint disease of the left knee is manifested by subjective complaints of pain and limited range of motion, but objectively, no evidence of malunion of the tibia and fibula with a marked knee or ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's chronic mild cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code (DC) 5237 (2014).  

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's lumbar strain residuals of a thoracic spine injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code (DC) 5237 (2014).

3.  The criteria for a disability rating in excess of 20 percent for the Veteran's degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes (DCs) 5003, 5262 (2014).

4.  The criteria for a disability rating in excess of 20 percent for the Veteran's degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes (DCs) 5003, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in January 2011.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased evaluation claims, he needed to submit evidence that his service-connected disabilities had increased in severity.  The letter also advised him as to how disability ratings and effective dates are assigned. 

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the May 2011 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The RO also provided the Veteran with VA examinations over the course of this appeal.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The claims file was reviewed by the examiners.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  

The Merits of the Increased Rating Claims

The Veteran filed increased rating claims in December 2010.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disabilities have been more severe than at others, and rate them accordingly.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Chronic Mild Cervical Strain and Lumbar Strain Residuals of a Thoracic Spine Injury

The Veteran contends that higher ratings are warranted for his service-connected cervical and lumbar spine disabilities.  

The Veteran's service-connected chronic mild cervical strain and lumbar strain residuals of a thoracic spine injury are each evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5237.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation.  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, DCs 5235 to 5243.  The pertinent criteria are as follows: 

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling.  

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 2003).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Similarly, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id. at Note (2).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Over the course of the appeal, the Veteran was afforded several VA examinations for his service-connected cervical and lumbar spine disabilities.  At the first examination conducted in February 2011, the Veteran reported problems with his entire back, specifically while lying down.  He admitted to being unable to sit up and having limited range of motion.  He informed the examiner that he took hydrocodone for his back problems, but the response to such treatment has been poor.  He denied having a history of fatigue, decreased motion, stiffness, weakness, spasms, urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and incapacitating episodes.  He admitted to experiencing constant, sharp pain across his entire back.  The examiner described this pain as being constant in duration, moderate in severity, and occurring daily.  

Upon physical examination testing, the examiner noted that the Veteran's posture, head position, and gait were all normal.  There was symmetry in appearance, with no evidence of abnormal spine curvatures, including gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, cervical spine ankylosis, and thoracolumbar spine ankylosis.  There were also no signs of spasms, atrophy, guarding, pain with motion, tenderness, or weakness of both the cervical sacrospinalis and thoracolumbar sacrospinalis.  Both reflex and sensory exam testing was normal.  Range of motion testing of the cervical spine reflected flexion to 30 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  The examiner noted that there was objective evidence of pain on active range of motion testing as well as following repetitive motion, but no additional limitation of motion after three repetitions of range of motion testing.  Range of motion testing of the lumbar spine showed flexion to 50 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  Although the examiner noted no objective evidence of pain on range of motion testing, there was objective evidence of pain following repetitive motion, but with no additional limitations after three repetitions of range of motion testing.  The examiner diagnosed the Veteran with chronic, mild cervical and lumbar strain.  

In January 2015, the Veteran underwent his second VA examination for his service-connected cervical and lumbar spine disabilities.  The Veteran reported chronic sharp pain in his low back with difficulty getting up from the floor without assistance due to his back pain.  The Veteran reported no flare-ups, functional loss, or functional impairment of the cervical spine.  He denied flare-ups associated with his lumbar spine, but admitted to functional loss or functional impairment, specifically limited range of motion.  Upon physical examination testing, there was no localized tenderness, guarding, or muscle spasms of the cervical spine.  Muscle strength testing was of normal strength, and deep tendon reflexes were all normal.  Sensory examination testing was normal, there were no signs of radicular pain, signs or symptoms due to radiculopathy, ankylosis of the cervical spine, ankylosis of the lumbar spine, neurologic abnormalities related to the cervical and lumbar spine, or intervertebral disc syndrome (IVDS) of the cervical and lumbar spine.  

Range of motion testing of the cervical spine revealed flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  The examiner noted the presence of pain during range of motion testing, but determined that it did not result in functional loss.  The examiner also indicated that the Veteran's ability to perform repetitive use testing with at least three repetitions, but concluded that there was no additional loss of function or range of motion after three repetitions.  The examiner also determined that there was no pain, weakness, fatigability, and incoordination, or additional range of motion loss due to pain on use during flare-ups beyond that was documented during examination testing.  Range of motion testing of the lumbar spine showed flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  Again, there was noted pain upon examination testing, which resulted in functional loss.  The examiner determined that the Veteran is able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The examiner concluded that there was no pain, weakness, fatigability, and incoordination associated with the lumbar spine during range of motion testing or noted additional range of motion loss due to pain on use during flare-ups.  X-ray testing of the cervical and lumbar spine showed the presence of arthritis, and the examiner diagnosed the Veteran with degenerative disc disease of the cervical spine, lumbosacral strain, and degenerative arthritis of the spine.  

VA outpatient treatment records and private treatment records reflect continuing complaints and treatment for the Veteran's service-connected cervical and lumbar spine disabilities.  In a July 2011 private medical statement, a private physician noted that the Veteran's functionality in his back had decreased due to increased pain.  

Applying the facts in this case to the criteria set forth above, the criteria for disability ratings in excess of 20 percent each for both the service-connected cervical and lumbar spine disabilities have not been met.  As previously stated, in order to warrant the next-higher 30 and 40 percent disability ratings under the General Rating Formula, the Veteran must demonstrate forward flexion of the cervical spine 15 degrees or less; favorable ankylosis of the entire spine; unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Such has not been shown in this case.  The Veteran demonstrated movement of the cervical and lumbar spine at forward flexion, backward extension, lateral flexion, and rotation at the two VA examinations, and as such, there is no evidence of the Veteran having ankylosis of the cervical and/or lumbar spine.  Additionally, range of motion testing reflected forward flexion of the cervical spine to 30 degrees and 45 degrees, and forward flexion of the lumbar spine to 50 degrees and 60 degrees at the February 2011 and January 2015 VA examinations.  Therefore, ratings in excess of 20 percent for the Veteran's service-connected cervical and lumbar spine disabilities under the General Rating Formula are not warranted.  

Higher ratings are also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time has the Veteran experienced an incapacitating episode associated with his service-connected cervical and lumbar spine disabilities.  More importantly, there is no evidence of the Veteran being diagnosed with IVDS.  As such ratings in excess of 20 percent for the Veteran's service-connected cervical and lumbar spine disabilities are not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by DC 5243.  

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, there is no evidence of any neurologic abnormalities or findings related to the service-connected cervical and lumbar spine disabilities.  In both February 2011 and January 2015 examination reports, the VA examiners found no evidence of radicular pain, any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities related to the cervical spine such as bowel or bladder problems.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder impairment so that a separate neurological disability rating, as it applies to his service-connected cervical and lumbar spine disabilities is warranted.  

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the cervical and lumbar spine has been found to be compensable at the 20 percent level under 38 C.F.R. § 4.71, DC 5237 for both the cervical and lumbar spine.  Therefore, a separate rating based on arthritis is not warranted in this case.

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  During range of motion testing, both VA examiners determined that the Veteran could perform all movements (i.e., flexion, extension, lateral flexion, rotation) of the cervical and lumbar spine without loss of range of motion on repetition.  Although the evidence does show that the Veteran experiences painful motion; it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 20 percent levels for his right and left knee disabilities, staged ratings are unjustifiable.  

The Veteran has submitted no evidence showing that his cervical and lumbar spine disabilities have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these service-connected back disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of DC 5237, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected cervical and lumbar spine disabilities have worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claims and increased ratings in excess of 20 percent for his cervical and lumbar spine disabilities are denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Degenerative Joint Disease of the Right and Left Knees

The Veteran contends that increased ratings are warranted for his service-connected right and left knee disabilities.  

The Veteran's service-connected right and left knee disabilities are rated as 20 percent disabling, each, under 38 C.F.R. § 4.71a, DCs 5003-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Under DC 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Under DC 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  DC 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014).  

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In February 2011, the Veteran was afforded a VA examination for his service-connected bilateral knee disabilities.  The Veteran reported his knees problems progressively worsening.  He admitted to taking hydrocodone, but not being effective.  Upon physical examination testing, there was noted tenderness and pain at rest for the right and left knees.  Otherwise, there were no bumps consistent with Osgood-Schlatter's disease, or the presence of crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing reflected left knee extension to 0 degrees, left knee flexion to 130 degrees, right knee extension to 0 degrees, and right knee flexion to 130 degrees.  The examiner noted objective evidence of pain following repetitive motion, but indicated that there was no additional limitation of motion after three repetitions of range of motion testing.  The examiner diagnosed the Veteran with degenerative joint disease of the knees.  

In May 2011, the Veteran underwent a second VA examination for his service-connected bilateral knee disabilities.  He again reported his knee problems progressively worsening with poor response to hydrocodone.  He admitted to having pain his knees, but denied having any deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups of joint disease associated with his service-connected knees.  There were no signs of arthritis, and he admitted to being able to stand up to one hour and walking more than a quarter of a mile but less than one mile.  Physical examination testing showed an antalgic gait, with no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  The examiner noted the presence of pain at rest in both knees, crepitation, grinding, and clicks or snaps, but with no evidence of bumps consistent with Osgood-Schlatter's disease, mass behind knee, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing showed left knee flexion to 110 degrees, extension to 10 degrees, right knee flexion to 110 degrees, and extension to 10 degrees.  The examiner noted the presence of pain following repetitive motion, but determined there was no additional limitation of motion after three repetitions of range of motion testing.  The examiner diagnosed the Veteran with degenerative joint disease of the knees.  

A third VA examination for the Veteran's service-connected bilateral knee disabilities was conducted in January 2015.  The Veteran reported a worsening of his bilateral knee pain with no evidence of flare-ups, functional loss, or functional impairment of the knees.  There was no evidence of pain with weight bearing or evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Muscle strength testing was normal, there was no evidence of muscle atrophy, or the presence of instability.  Range of motion testing showed left knee flexion to 140 degrees, left knee extension to 0 degrees, right knee flexion to 140 degrees, and right knee extension to 0 degrees.  The examiner noted pain during flexion and extension for both knees but determined that it did not result in functional loss.  The examiner concluded that the Veteran is able to perform repetitive use testing with at least three repetitions for both knees, with no additional functional loss or limited range of motion after three repetitions.  There was no pain, weakness, fatigability, and incoordination associated with the knees during flare-ups or during repetitive motion.  The Veteran was diagnosed with degenerative joint disease of the knees.  

VA outpatient treatment records and private treatment records reflect continuing complaints and treatment for the Veteran's service-connected bilateral knee disabilities.  In a July 2011 private medical statement, a private physician noted that the Veteran's functionality in his knees had decreased due to increased pain over the years.  

Based on the evidence of record, ratings higher than 20 percent for the Veteran's service-connected right and left knee disabilities are not warranted.  While there is x-ray evidence of degenerative joint disease of both knees, under DC 5003, the Veteran is currently receiving the maximum rating possible under 38 C.F.R. § 4.71a, DC 5003.  Furthermore, the above findings do not reflect a level of tibia or fibula malunion or "marked" knee or ankle disability, as would be required to support a higher rating of 30 percent under DC 5262.  Similarly, those findings do not equate to tibia or fibula nonunion with loose motion requiring brace, as would warrant the assignment of a maximum 40 percent rating under DC 5262.  As noted by the January 2015 examiner, there has been no evidence of recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

The Board has considered other possible rating codes for higher evaluations for the Veteran's service-connected right and left knee disabilities; however, there is no evidence of ankylosis, subluxation or lateral instability, dislocation of the semilunar cartilage, removal of the semilunar cartilage, flexion limited to 15 degrees, or extension limited to 20 degrees.  Thus, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, and 5263 are not for application in this case and do not provide higher evaluations for the Veteran's service-connected right and left knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2014).  

The Board has considered the Veteran's reports of pain during the VA examinations.  The presence of pain, fatigue, weakness, and lack of endurance are contemplated in the current rating criteria.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206-07.  

The February 2011 VA examiner concluded that there was noted objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions of range of motion testing.  Again, the May 2011 VA examiner noted the presence of pain following repetitive motion, but concluded that there was no additional limitation of motion after repetitive motion testing.  At the January 2015 examination, the VA examiner found no evidence of pain, weakness, fatigability, or incoordination during repetitive motion.  There is no indication that pain, due to the Veteran's service-connected knee disabilities have caused functional loss greater than that contemplated by the 20 percent evaluations assigned.  The degree of limitation of motion is contemplated in the current ratings.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 20 percent levels for his right and left knee disabilities, staged ratings are unjustifiable.  

The Veteran has submitted no evidence showing that his right and left knee disabilities have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that this service-connected knee disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5003-5262, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected bilateral knee disabilities have worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claims and increased ratings in excess of 20 percent for his bilateral knee disabilities are denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

A disability rating in excess of 20 percent for chronic mild cervical strain is denied.  

A disability rating in excess of 20 percent for lumbar strain residuals of a thoracic spine injury is denied.  

A disability rating in excess of 20 percent for degenerative joint disease of the right knee is denied.  

A disability rating in excess of 20 percent for degenerative joint disease of the left knee is denied.  


REMAND

Remand is warranted in order to afford the Veteran an additional VA examination for his service-connected bilateral ankle disabilities.  The Veteran was afforded a VA examination in January 2015 for the service-connected ankle disabilities; however, range of motion testing for the ankles was not conducted.  In order to appropriately evaluate the severity of the service-connected disabilities, an additional VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the current severity of his bilateral ankle disabilities.  The examiner must review the electronic file in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include range of motion of the right and ankles (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected right and left ankle disabilities due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also determine whether the Veteran has ankylosis of the ankles; marked limited motion of the ankles; ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


